Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/16/2021 has been entered.

Claims 1, 2, 4, 7, 9, 11, 19, 22, 27, 28, 56-59, 61, 64, 66, 68, 74, 76, and 78-80 are pending.
Claims 56-59, 61, 64, 66, 68, 74, 76, and 78-80 are withdrawn.
Claims 1, 19, and 22 are currently amended.
Claim 17 is canceled.
Claims 1, 2, 4, 7, 9, 11, 19, 22, 27, and 28 are under examination on the merits.

Rejections Withdrawn
35 U.S.C. 103
The rejection of claims 1, 7, 9, 11, 27, and 28 under 35 U.S.C. 103 as being unpatentable over Pachynski et al. (J. Exp. Med., 209(8): 1427-1435, 2012, in IDS from 03/15/2019) in view of Jang et al. (WO 2014/025199, international publication date: 02/13/2014, translated from Korean) is withdrawn in view of the claim amendments, dated 12/16/2021.

The rejection of claims 2 and 4 under 35 U.S.C. 103 as being unpatentable over Pachynski et al. (J. Exp. Med., 209(8): 1427-1435, 2012, in IDS from 03/15/2019) and Jang et al. (WO 2014/025199, international publication date: 02/13/2014, translated from Korean), as applied to claims 1, 7, 9, 11, 27, and 28, and further in view of Wittamer et al. (US PG PUB 2004/0086966, publication date: 05/06/2004) is withdrawn in view of the claim amendments, dated 12/16/2021.

The rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over Pachynski et al. (J. Exp. Med., 209(8): 1427-1435, 2012, in IDS from 03/15/2019) and Jang et al. (WO 2014/025199, international publication date: 02/13/2014, translated from Korean), as applied to claims 1, 7, 9, 11, 27, and 28, and further in view of Chau et al. (WO 2004/027045, international publication date: 04/01/2004) is withdrawn in view of the claim amendments, dated 12/16/2021. Claim 17 is canceled.

Response to Arguments
In Applicant Arguments, dated 12/16/2021, Applicant asserts that “[n]ot only does Jang fail to teach or suggest the presently claimed construct requiring a linker comprising a protease cleavable peptide, Jang in fact teaches away from the same. For example, Jang at paragraph [0096] explicitly teaches ‘[t]ne linker must be flexible, not degraded by proteolytic enzymes, and have low or no immunogenicity’ (emphasis added). Therefore, Jang clearly teaches away from the present claim limitations.” This arguments has been fully considered and is deemed persuasive. Given that the claimed invention is drawn to a payload linked to a targeting moiety via a protease cleavable linker and Jang et al. specified that molecules comprising a payload linked to a targeting moiety should comprise a linker that is not degraded by proteolytic enzymes, Jang et al. teaches away from the claimed invention. 
With respect to the declaration under 37 CFR 1.132, Applicant asserts that the claimed invention would not have been prima facie obvious in view of the teachings of Jang et al., at least because 1) superantigens, such as SEB, and chemerin have distinct modes of action and 2) the linkers described by Jang et al. are distinct from those comprised within the claimed invention.
12.	Because chemerin is recruiting immune effector cells and not activating them (at least in the case of NK cells), this concentration gradient is critical to establish and maintain, whereas this is likely not be the case for SEB, which was shown to stimulate and activate T cells, resulting in their proliferation, unlike chemerin. Therefore, simply targeting SEB to a tumor as described by Jang is likely to be sufficient to mount an anti-tumor response because of the activation and promotion of proliferation of immune cells, unlike chemerin.
13.	Thus, not only are the mechanism of action between SEB and chemerin completely distinct, but the presently claimed constructs comprising a linker is distinct from the Jang. In fact, Jang specifically states, “...[t]he linker must be flexible, not degraded by proteolytic enzymes, and have low or no immunogenicity.” Thus, the agent delivery system of Jang employs a targeted scFv and a linker that they specifically describe as one that should not undergo proteolytic cleavage. Accordingly, simply swapping out chemerin for SEB using the Jang designed construct would potentially lead to degradation of the chemerin fusion protein after internalization into tumor cells, rendering the therapeutic ineffective (as an extracellular gradient needs to be established).

Applicant’s assertions have been fully considered and are deemed persuasive. It appears that the invention of Jang et al. and the claimed invention have different modes of action, because the claimed invention is aimed at releasing chemerin into the tumor microenvironment prior to the internalization of the targeting moiety to develop a concentration gradient. This mode of action differs from the invention of Jang et al., because the invention of Jang et al., which comprises a superantigen, does not require said concentration gradient. Furthermore as indicated above, the claimed invention is drawn to a payload linked to a targeting moiety via a protease cleavable linker, and Jang et al. specified that molecules comprising a payload linked to a targeting moiety should comprise a linker that is not degraded by proteolytic enzymes. As such the rejection of the claims under 35 U.S.C. 103 have been withdrawn.

New Grounds of Rejection
35 U.S.C 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, 19, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Coccia et al. (US PG PUB 2010/0150950, publication date: 06/17/2010) in view of Pachynski et al. (J. Exp. Med., 209(8): 1427-1435, 2012, in IDS from 03/15/2019).
Coccia et al. teach an immunoconjugate comprising an anti-tumor antigen (CD70) antibody linked to a payload, see [0081]. At [0530] and [0531], Coccia et al. teach that “[i]n one aspect, the present invention relates to linkers that are useful to attach targeting groups to therapeutic agents and markers… In another embodiment of the invention, the linkers are characterized by their ability to be cleaved at a site in or near the target cell such as at the site of therapeutic action or marker activity. Such cleavage can be enzymatic in nature. At [0702], Coccia et al. teach that “[p]referably, the cleavable substrate is a cleavable enzyme substrate that can be cleaved by an enzyme. Preferably, the enzyme is preferentially associated, directly or indirectly, with the tumor or other target cells to be treated. The enzyme may be generated by the tumor or other target cells to be treated. For example, the cleavable substrate can be a peptide that is preferentially cleavable by an enzyme found around or in a tumor or other target cell.” At [0703], Coccia et al. teach that examples of cleavable substrates that are suitable for coupling to drugs include MMP2 or MMP9. At [0706], Coccia et al. teach that “[a]nother illustrative example is based on matrix metalloproteases (MMP). Probably the best characterized proteolytic enzymes associated with tumors, there is a clear correlation of activation of MMPs within tumor microenvironments. In particular, the soluble matrix enzymes MMP2 (gelatinase A) and MMP9 (gelatinase B), have been intensively studied, and shown to be selectively activated during tissue remodeling including tumor growth.” At the Abstract Coccia et al. teach nucleic acids that encode antibodies of the invention, as well as associated expression vectors and host cells. At [0250], Coccia et al. teach that antibodies of the invention also include antigen-binding fragments, including scFv molecules.
Based upon the teachings of Coccia et al., one of ordinary skill in the art would appreciate that immunoconjugates (and nucleic acids encoding said immunoconjugates) that comprise an anti-tumor antigen (CD70) antibody linked to a payload may be used to treat CD70-expressing cancers, and said payload may be linked to said anti-CD70 antibody using either an MMP2 or MMP9 linker. One of ordinary skill in the art would have been motivated to prepare an immunoconjugate comprising an anti-CD70 antibody linked to a payload using either an MMP2 or MMP9 linker, because said immunoconjugate would reasonably have been expected to target CD70-expressing tumors and release said payload in the tumor microenvironment, thereby providing a therapeutic benefit. Although Coccia et al. teach or suggest a polynucleotide sequence encoding a polypeptide, the polypeptide comprising a payload linked via a linker, such as an MMP2 or MMP9 linker, to a targeting moiety, such as an anti-CD70 antibody, wherein the targeting moiety is capable of directing the payload to a target site on a cell, Coccia et al. do not teach or suggest a polynucleotide sequence encoding a polypeptide, the polypeptide comprising chemerin linked via a linker, such as an MMP2 or MMP9 linker, to a targeting moiety, such as an anti-CD70 antibody, wherein the targeting moiety is capable of directing the chemerin to a target site on a cell. This deficiency is remedied by Pachynski et al.
Pachynski et al. teach “chemerin, whether expressed by tumor cells or within the tumor environment, can recruit host immune defenses that inhibit tumorigenesis and suggest that down-regulation of chemerin may be an important mechanism of tumor immune evasion.” See Abstract. Using a murine melanoma model, Pachynski et al. demonstrated that tumor-expressed chemerin inhibited in vitro tumor growth, see Abstract. Pachynski et al. teach that tumor growth inhibition was associated with natural killer (NK) cells that are recruited by chemerin to inhibit tumorigenesis, and Pachynski et al. also teach that tumor growth inhibition is aided by a reduction in myeloid-derived suppressor cells and putative immune inhibitory plasmacytoid dendritic cells, see Abstract. Throughout the reference Pachynski et al. suggest that introducing chemerin to the tumor microenvironment may be beneficial in the treatment of cancer. For example at p. 1430, Pachynski et al. teach that “autochthonous chemerin impairs tumor growth in vivo and suggest that this growth inhibition reflects an alteration in the host environment rather than a direct effect on the malignant cells themselves.” Further at 1432, Pachynski et al. “suggest that local expression of chemerin by cells in the environment of a transformed cell, or within tumor stroma, could contribute to tumor control.” At p. 1432, Pachynski et al. concludes that cancer may be treated by the targeted delivery of chemerin to tumors - “Together, our findings show that, whether expressed by malignant cells themselves or within the tumor environment, chemerin can recruit host defenses and inhibit melanoma growth. Together with the correlation of retained high RARRES2 expression with improved clinical outcomes in melanoma, the results suggest that locally expressed chemerin may act as an endogenous tumor-suppressive chemoattractant. Treatment modalities that preserve or enhance local chemerin expression by transformed or tumor stromal cells, or targeted approaches that deliver chemerin to tumors, may effectively engage the body’s endogenous mechanisms of tumor resistance and suppression (emphasis added).”
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Coccia et al. with the teachings of Pachynski et al. to develop a polynucleotide sequence encoding a polypeptide, the polypeptide comprising chemerin linked via a linker, such as an MMP2 or MMP9 linker, to a targeting moiety, such as an anti-tumor antigen antibody, wherein the targeting moiety is capable of directing the chemerin to a target site on a cell. One of ordinary skill in the art would have been motivated to do so, because Coccia et al. teach or suggest a polynucleotide sequence encoding a polypeptide, the polypeptide comprising a payload linked via a linker, such as an MMP2 or MMP9 linker, to a targeting moiety, such as an anti-CD70 antibody, wherein the targeting moiety is capable of directing the payload to a target site on a cell. Furthermore Pachynski et al. suggest that introducing chemerin to the tumor microenvironment is beneficial in the treatment of cancer. One of ordinary skill in the art would have therefore been motivated to modify the polypeptide of Coccia et al. to comprise chemerin as a payload, because the resultant polypeptide would have reasonably been expected to be useful in the treatment of cancer.
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Coccia et al. (US PG PUB 2010/0150950, publication date: 06/17/2010) and Pachynski et al. (J. Exp. Med., 209(8): 1427-1435, 2012, in IDS from 03/15/2019), as applied to claims 1, 9, 19, 27, and 28, and further in view of Wittamer et al. (US PG PUB 2004/0086966, publication date: 05/06/2004).
The teachings of Coccia et al. and Pachynski et al. are detailed above. Although these references teach or suggest a polynucleotide sequence encoding a polypeptide, the polypeptide comprising chemerin linked via a linker, such as an MMP2 or MMP9 linker, to a targeting moiety, such as an anti-tumor antigen antibody, wherein the targeting moiety is capable of directing the chemerin to a target site on a cell, these references do not teach or suggest a polynucleotide sequence encoding a polypeptide, the polypeptide comprising chemerin linked via a linker, such as an MMP2 or MMP9 linker, to a targeting moiety, such as an anti-tumor antigen antibody, wherein the targeting moiety is capable of directing the chemerin to a target site on a cell, wherein the chemerin is a 1) prochemerin comprising a nucleotide sequence encoding SEQ ID NO: 2 or 2) a mature chemerin comprising a nucleic acid encoding SEQ ID NO: 2 with 5, 6, 7, 8 or 9 amino acids absent from the C-terminus of SEQ ID NO: 2. These deficiencies are remedied by Wittamer et al.
Wittamer et al. teach an amino acid sequence (SEQ ID NO: 12) of human prochemerin that shares 100% sequence homology with the instant SEQ ID NO: 2. Wittamer et al. also teach an amino acid sequence (SEQ ID NO: 14) of human chemerin. SEQ ID NO: 14 of Wittamer et al. is a 137 amino acid human chemerin sequence that shares 100% sequence homology with a chemerin sequence comprising the 143 amino acid SEQ ID NO: 2 with 5, 6, 7, 8 or 9 amino acids absent from the C-terminus of the 143 amino acid SEQ ID NO: 2.
	One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Coccia et al. and Pachynski et al. with the teachings of Wittamer et al. to develop a polynucleotide sequence encoding a polypeptide, the polypeptide comprising chemerin linked via a linker, such as an MMP2 or MMP9 linker, to a targeting moiety, such as an anti-tumor antigen antibody, wherein the targeting moiety is capable of directing the chemerin to a target site on a cell, wherein the chemerin is a 1) prochemerin comprising a nucleotide sequence encoding SEQ ID NO: 2 or 2) a mature chemerin comprising a nucleic acid encoding SEQ ID NO: 2 with 5, 6, 7, 8 or 9 amino acids absent from the C-terminus of SEQ ID NO: 2. One of ordinary skill in the art would have been motivated to do so, because Coccia et al. and Pachynski et al. teach or suggest a polynucleotide sequence encoding a polypeptide, the polypeptide comprising chmerin linked via a linker, such as an MMP2 or MMP9 linker, to a targeting moiety, such as an anti-tumor antigen antibody, wherein the targeting moiety is capable of directing the chemerin to a target site on a cell. Furthermore Wittamer et al. teach an amino acid sequence (SEQ ID NO: 12) of human prochemerin that shares 100% sequence homology with the instant SEQ ID NO: 2. Wittamer et al. also teach an amino acid sequence (SEQ ID NO: 14) of human chemerin. SEQ ID NO: 14 of Wittamer et al. is a 137 amino acid human chemerin sequence that shares 100% sequence homology with a chemerin sequence comprising the 143 amino acid SEQ ID NO: 2 with 5, 6, 7, 8 or 9 amino acids absent from the C-terminus of the 143 amino acid SEQ ID NO: 2. One of ordinary skill in the art would have been motivated to prepare the polynucleotide sequence of Coccia et al. and Pachynski et al. to comprise a nucleotide sequence that encodes either the human prochemerin (SEQ ID NO: 12) of Wittamer et al. or the human chemerin (SEQ ID NO: 14) of Wittamer et al., because the resultant polynucleotide sequence would be useful for preparing fusion proteins capable of treating cancers that express a particular tumor antigen.
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Coccia et al. (US PG PUB 2010/0150950, publication date: 06/17/2010) and Pachynski et al. (J. Exp. Med., 209(8): 1427-1435, 2012, in IDS from 03/15/2019), as applied to claims 1, 9, 19, 27, and 28, and further in view of Ebens et al. (US PG PUB 2005/0276812, publication date: 12/15/2005).
The teachings of Coccia et al. and Pachynski et al. are detailed above. Although these references teach or suggest a polynucleotide sequence encoding a polypeptide, the polypeptide comprising chemerin linked via a linker, such as an MMP2 or MMP9 linker, to a targeting moiety, such as an anti-tumor antigen antibody, wherein the targeting moiety is capable of directing the chemerin to a target site on a cell, these references do not teach or suggest a polynucleotide sequence encoding a polypeptide, the polypeptide comprising chemerin linked via a linker, such as an MMP2 or MMP9 linker, to a targeting moiety, such as an anti-tumor antigen antibody, wherein the targeting moiety is capable of directing the chemerin to a target site on a cell, such as HER2. This deficiency is remedied by Ebens et al.
At [0003], Ebens et al. teach that “[a]ntibody therapy has been established for the targeted treatment of patients with cancer, immunological and angiogenic disorders. The use of antibody-drug conjugates (ADC), i.e. immunoconjugates, for the local delivery of cytotoxic or cytostatic agents, i.e. drugs to kill or inhibit tumor cells in the treatment of cancer.” At [0005], Ebens et al. teach that “[i]n attempts to discover effective cellular targets for cancer diagnosis and therapy, researchers have sought to identify transmembrane or otherwise tumor-associated polypeptides that are specifically expressed on the surface of one or more particular type(s) of cancer cell as compared to on one or more normal non-cancerous cell(s). Often, such tumor-associated polypeptides are more abundantly expressed on the surface of the cancer cells as compared to on the surface of the non-cancerous cells. The identification of such tumor-associated cell surface antigen polypeptides, i.e. tumor-associated antigens (TAA), has given rise to the ability to specifically target cancer cells for destruction via antibody-based therapies.” Ebens et al. also teach that anti-HER2 antibody therapy has been established for the treatment of cancer patients, see [0006].
	One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Coccia et al. and Pachynski et al. with the teachings of Ebens et al. to develop a polynucleotide sequence encoding a polypeptide, the polypeptide comprising chemerin linked via a linker, such as an MMP2 or MMP9 linker, to a targeting moiety, such as an anti-tumor antigen antibody, wherein the targeting moiety is capable of directing the chemerin to a target site on a cell, such as HER2. One of ordinary skill in the art would have been motivated to do so, because Coccia et al. and Pachynski et al. teach or suggest a polynucleotide sequence encoding a polypeptide, the polypeptide comprising chemerin linked via a linker, such as an MMP2 or MMP9 linker, to a targeting moiety, such as an anti-tumor antigen antibody, wherein the targeting moiety is capable of directing the chemerin to a target site on a cell. Furthermore in view of the teachings of Ebens et al., one of ordinary skill in the art would have been motivated to modify the invention of Coccia et al. and Pachynsky et al. to develop a payload - linker - targeting moiety (immunoconjugate) that comprises a targeting moiety specific for HER2. One of ordinary skill in the art would have been motivated to do so, because such an immunoconjugate would be capable of delivering chemerin to the tumor microenvironment of HER2-positive tumors, thereby providing a therapeutic benefit to patients having HER2-positive tumors.
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Allowable Subject Matter
Claims 11 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642